Citation Nr: 0929634	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  In June 2008 the 
Board returned the claim for an additional examination.  The 
requested development has been completed and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The degenerative joint disease of the right knee is 
manifested by painful, limitation of motion, but is not shown 
to be productive of limitation of flexion to 45 degrees or 
limitation of extension to 15 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2004, 
June 2005, March 2006 and October 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and attorney have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the Veteran in the adjudication of his appeal  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran is claiming entitlement to an initial rating in 
excess of 10 percent for his degenerative joint disease of 
the right knee.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran initially claimed entitlement to service 
connection for both his right and left knees in October 2001.  
Both conditions were denied in April 2002.  However, the 
Veteran appealed that decision in April 2003 and the RO 
granted service connection for residuals, status post medial 
meniscectomy, left knee, with a 10 percent evaluation in a 
June 2003 rating decision.  In February 2004 the Board 
remanded the issue of service connection for the right knee 
as secondary to the left knee disability and in August 2004 
the RO granted service connection for degenerative joint 
disease, right knee, with a rating of 10 percent effective 
from September 26, 2001.  

In June 2005 the Veteran submitted a Notice of Disagreement 
on the 10 percent rating for his right knee disability.  A 
Statement of the Case was issued in September 2005 and later 
that month the Veteran submitted his Substantive Appeal (VA 
Form 9).  Since then a significant amount of additional 
evidence has been associated with the claims file and 
numerous Supplemental Statements of the Case were issued by 
the RO.  In June 2008 the Board remanded the claim for an 
additional examination.  The claim was once again reviewed by 
the RO and a Supplemental Statement of the Case was issued in 
December 2008, continuing the prior denial.  

Throughout the period of the Veteran's claim there have been 
numerous examinations showing the degree of flexion and 
extension with regard to the Veteran's right knee.  The March 
2004 VA examination used to determine the Veteran's initial 
rating showed limited range of motion with flexion to 120 
degrees, but with full extension to zero degrees.  VA 
outpatient treatment records from October 2005 indicated 
bilateral range of motion for both knees was approximately 5 
to 130 degrees.  Another VA examination conducted in November 
2005 indicated range of motion to be from 14 degrees to 112 
degrees, with pain beginning at 100 degrees.  The most recent 
VA examination for the Veteran's right knee in August 2008 
revealed that flexion was limited to 125 degrees and 
extension was limited to 5 degrees.  Pain was noted in the 
last 5 degrees of extension and the last 10 degrees of 
flexion.  

Private treatment records from December 2006 from Magnolia 
Orthopaedic and Sports Medicine Clinic indicate that motion 
studies conducted by Dr. Foropoulos revealed flexion to about 
100 degrees.  That examination also noted that full extension 
was limited by about 5 degrees.  

Other VA treatment records and private treatment records do 
not indicate that range of motion studies were conducted.  

The examinations mentioned also evaluated other 
symptomatology in addition to range of motion.  During the 
March 2004 VA examination the Veteran stated that because of 
his knee pain he has had to cut back on the amount of work he 
is able to do.  He stated than an orthopedic surgeon had 
recently limited him to 20 pounds of lifting with no kneeling 
or climbing.  At this time he also stated that he wore a knee 
brace full time and ambulated with a cane.  Upon physical 
examination a slow gait was noted.  There was no obvious 
deformity of the right knee and no effusion.  The knee was 
stable to varus and valgus stress.  Anterior and posterior 
Drawer sign and Lachman test were negative.  X-rays revealed 
moderate arthritis of the right knee with some osteophytes 
and spurring.  

During the November 2005 VA examination the Veteran stated 
that his right knee had gotten progressively worse.  He 
stated that he was having significant pain and reported 
having swelling, popping and sensations of the knee giving 
way.  He claimed that the pain was constant in nature and 
described it as being a 4 or 5 out of 10.  He reported having 
a knee brace that was provided by the VA medical center in 
Memphis and stated that he wears this when his knee pain is 
most pronounced.  He also stated that he ambulates without 
the use of assistive devices and noted having had several 
corticosteroid intraarticular injections and Hyalgan shots 
which provided several months improvement.  He stated that he 
was unable to perform yard work or simple household chores 
and that his activities outside of work have been 
significantly limited because of the pain.  He reported 
flare-ups on a daily basis exacerbated by prolonged standing 
or walking.  

Upon physical examination the examiner determined that there 
was no appreciable effusion, erythema or warmth about the 
knee.  There was positive patellar grind, but no apprehension 
with patellar mobilization.  Significant point tenderness to 
palpation was noted along the medial and lateral joint lines 
with the medial being the most pronounced.  Pain with 
McMurray's testing was noted but no obvious crepitans.  Some 
retropatellar crepitus was elicited with knee flexion and 
extension.  The patellar appeared to track well and 
demonstrated a negative J-sign.  There was also no 
appreciable anterior drawer or posterior drawer and Lachman's 
test was negative.  No medical or lateral instability with 
valgus or varus stress and zero and 30 degrees flexion was 
detected and no atrophy was noted.  No increase in pain or 
limitation of motion was noted with repetitive range of 
motion testing.  X-rays demonstrated narrowing of the medial 
joint line with subchrondral sclerosis and marginal 
osteophyte formation most pronounced in the medial joint 
space.  An osteophyte over the superior portion of the 
patella was noted.  

During his March 2008 hearing before the Board the Veteran 
stated that the pain was of such severity that it he was 
unable to walk more than a quarter mile without having pain 
necessitating sitting down.  He also stated that because of 
pain he is unable to engage in many activities, including 
painting his house, lifting heaving objects and household 
chores.  In fact, he stated that the pain was of such 
severity that it disrupted his sleep.  

During his most recent VA examination in August 2008 the 
Veteran again stated that his right knee pain had gotten 
worse and now characterized it as 8 out of 10 pretty much 
every day.  He stated that it was worse with any activity 
such as walking, lifting or standing for a long time and that 
he was only able to walk for about 15 minutes before having 
to take a break.  He stated that he was currently using a 
cane, but not a brace.  He denied any specific flare-ups.  He 
also noted that he had already had a left knee replacement 
and was ready to have a similar procedure for his right knee.  
He stated that he was not able to do any heavy work such as 
mowing the lawn or lifting heavy objects and that his 
employer moved him from an outside job to doing more 
deskwork.  Upon physical examination there were no overlying 
skin changes, warmth or effusion.  Pain was not increased, 
nor was range of motion decreased with repetitive range of 
motion testing.  A mildly antalgic gait was noted.  The 
Veteran was tender to palpation about the medial joint line 
greater than lateral joint line.  He was stable to varus and 
valgus stress at zero and 30 degrees of flexion.  

Private treatment records generally support the findings from 
VA examination.  
May 2004 treatment records from Dr. White note crepitance and 
pseudolaxity medially and pes anserine tenderness.  Lachman, 
Drawer and McMurray signs were negative.  Standing x-rays 
indicated osteoarthritis, with the left knee being worse than 
the right.  October 2004 treatment records from Dr. Lamar 
note that the Veteran had a partial medial meniscectomy of 
his right knee in 1983.  Osteoarthritis was noted, but x-rays 
were not performed.  Records from Magnolia Orthopaedic and 
Sports Medicine Clinic in December 2006 indicate the 
existence of crepitance with tibial femoral range of motion, 
but do not distinguish between knees except to say that the 
right was worse than the left.  X-rays showed bone on bone 
deformity in all three compartments on the right knee.  

Statements from the Veteran's son, wife and work supervisor 
were also considered.  These statements support the claims of 
physical limitation made by the Veteran.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent rating for his service-connected right 
knee degenerative joint disease.  In the Veteran's case his 
disability has been rated under Diagnostic Code 5010 fro 
traumatic arthritis.  Traumatic arthritis established by x-
ray findings is to be evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint of 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
appropriate Diagnostic Codes for rating limitation of flexion 
and limitation of extension of the leg at 5260 and 5261, 
respectively.  The average normal range of motion of the knee 
is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

Separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261.  VAOPGCPREC 9-2004 (2004).  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The service-connected right knee disability has been rated as 
10 percent disabling on the basis of arthritis and limited 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010-.  The 10 
percent rating was assigned for arthritis under Diagnostic 
Code 5010 because the Veteran's limitation of motion of the 
right knee, as shown by the evidence above, was not shown to 
be compensable under Diagnostic Codes 5260 and/or 5261 at the 
time service connection was granted.  Nevertheless, there was 
some limitation of motion and motion was painful.  As such 
the evidence supported the assignment of a 10 percent 
evaluation.  See 38 C.F.R. § 4.59.  Higher evaluations are 
for assignment with evidence demonstrating the requisite 
limitation of motion in either flexion or extension of the 
right knee.  

However, the medical evidence does not show that during the 
time period of this appeal that the Veteran's limitation of 
flexion and/or limitation of extension of the right knee met 
the criteria for the assignment of a rating in excess of 10 
percent under Diagnostic Code 5260 or 5261.  The medical 
evidence shows that the Veteran's right knee motion has 
varied somewhat during the appeal period.  While the 
Veteran's limitation of extension has been shown to be as 
much as 14 degrees, neither limitation of right knee flexion 
to 30 degrees nor limitation of extension to 15 degrees has 
ever been demonstrated.  Thus, a higher 20 percent rating is 
not assignable based on limitation of flexion (Diagnostic 
Code 5260) or limitation of extension (Diagnostic Code 5261), 
nor does the evidence show that the Veteran is entitlement to 
separate compensable evaluation for either limitation of 
flexion or limitation of extension under Diagnostic Codes 
5260 or 5261.  

A separate compensable rating may also be established under 
Diagnostic Code 5257, which provides ratings for other 
impairment of the knee that includes recurrent subluxation or 
lateral instability.  The competent evidence has been 
reviewed and did not demonstrate any recurrent subluxation or 
lateral instability.  While the Veteran was tender to 
palpation about the medial joint line he was stable to varus 
and valgus stress at zero and 30 degrees of flexion.  
Anterior and posterior Drawer and Lachman's testing was 
negative.  McMurray's was painful on the medial and lateral 
side, but no click was noted.  Therefore, there is no basis 
for assignment of a separate rating under Diagnostic Code 
5257.  

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and function loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examination reports of 
record do not show evidence of additional functional loss due 
to pain or functional loss due to weakness, fatigability, 
incoordination or pain on movement that has not already been 
taken into consideration in rating the Veteran's right knee 
disability.  It is recognized that the Veteran's right knee 
disability is painful; however, given the range of motion and 
objective findings, the criteria are not met for an 
assignment of a rating in excess of 10 percent.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's arthritis of the right knee 
is clearly accounted for in Diagnostic Code 5010, which 
compensates for limitations of flexion or extension of the 
knee.  The Board finds the current rating adequately 
addresses the Veteran's symptoms including time lost from 
work.  In this regard, it should be remembered, as indicated 
above, that the percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian life.  Generally, the degree 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As 
such, the Board finds that the Diagnostic Code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.  

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for the Veteran's 
degenerative joint disease of the right knee on the basis of 
limited motion.  There is no reasonable doubt to be resolved, 
and a rating in excess of 10 percent is not warranted for any 
time period during the appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.   


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


